Exhibit 10.4
BOWNE & CO., INC.
2000 STOCK INCENTIVE PLAN

(AS AMENDED AND RESTATED EFFECTIVE DECEMBER 31, 2008)
Effective December 31, 2008, Bowne & Co., Inc., a corporation organized under
the laws of the State of Delaware, hereby amends and restates the 2000 Stock
Incentive Plan of Bowne & Co., Inc. (the “Plan”), first established March 8,
2000 and as thereafter amended from time to time. Amounts deferred and vested
under the Plan prior to January 1, 2005 shall be grandfathered and therefore
shall continue to be governed by the terms of the Plan as in effect on
October 3, 2004. Any amendments to the Plan on or after October 4, 2004 will not
affect the foregoing grandfathered amounts unless specifically stated.
1. Purpose. The Plan is intended to advance the interests of the Company and its
stockholders by providing a means to attract, retain and reward employees of the
Company and its subsidiaries, non-employee directors of the Company, and
consultants and other persons who provide substantial services to the Company or
its subsidiaries, to link compensation to measures of the Company’s performance
in order to provide additional stock-based incentives to such persons for the
creation of stockholder value, and to enable such persons to acquire or increase
a proprietary interest in the Company in order to promote a closer identity of
interests between such persons and the Company’s stockholders.
2. Definitions. For purposes of the Plan, the following terms shall be defined
as set forth below, in addition to the terms defined in Section 1 and elsewhere
in the Plan:
(a) “Award’’ means any Option, SAR (including Limited SAR), Restricted Stock,
Deferred Stock, Stock granted as a bonus or in lieu of another award, Dividend
Equivalent, Other Stock-Based Award, or Performance Award, together with any
related right to interest, granted to a Participant under the Plan.
(b) “Beneficiary’’ means the person, persons, trust or trusts which have been
designated by a Participant in his or her most recent written beneficiary
designation filed with the Committee to receive the benefits specified under the
Plan upon such Participant’s death. If, upon a Participant’s death, there is no
designated Beneficiary or surviving designated Beneficiary, then the term
Beneficiary means the person, persons, trust or trusts entitled by will or the
laws of descent and distribution to receive such benefits.
(c) “Board’’ means the Company’s Board of Directors.
(d) “Change in Control’’ and related terms have the meanings specified in
Section 8.
(e) “Code’’ means the Internal Revenue Code of 1986, as amended from time to
time, including regulations thereunder and successor provisions and regulations
thereto.
(f) “Committee’’ means a committee of two or more directors designated by the
Board to administer the Plan; provided, however, that directors appointed as
members of the Committee shall not be employees of the Company or any
subsidiary. Initially, the Compensation and Management Development Committee of
the Board shall be the Committee hereunder. The foregoing notwithstanding, the
term “Committee’’ shall refer to the full Board in any case in which it is
performing any function of the Committee under the Plan.
(g) “Deferred Stock’’ means a right, granted to a Participant under
Section 6(e), to receive Stock, cash or a combination thereof at the end of a
specified deferral period.
(h) “Dividend Equivalent’’ means a right, granted to a Participant under
Section 6(g), to receive cash, Stock, other Awards or other property equal in
value to dividends paid with respect to a specified number of shares of Stock,
or other periodic payments.

 



--------------------------------------------------------------------------------



 



(i) “Effective Date’’ means the effective date specified in Section 10(n).
(j) “Eligible Person’’ has the meaning specified in Section 5.
(k) “Exchange Act’’ means the Securities Exchange Act of 1934, as amended from
time to time, including rules thereunder and successor provisions and rules
thereto.
(l) “Fair Market Value’’ means the fair market value of Stock, Awards or other
property as determined by the Committee or under procedures established by the
Committee in accordance with the requirements of Section 409A of the Code.
Unless otherwise determined by the Committee, the Fair Market Value of Stock
shall be the mean between the highest and lowest sales prices reported on a
composite basis for Stock traded on the principal securities exchange or
automated quotation system on which the Stock is then traded, on the date for
which the determination is made or, if there was no trade reported for that date
or the Committee so directs, on the latest date for which a trade was reported.
(m) “Grant Date” means the date on which an Award is granted.
(n) “Limited SAR’’ means a right granted to a Participant under Section 6(c).
(o) “Option’’ means a right, granted to a Participant under Section 6(b), to
purchase Stock or other Awards at a specified price during specified time
periods. All options granted under the Plan will be non-qualified stock options.
(p) “Other Stock-Based Awards’’ means Awards granted to a Participant under
Section 6(h).
(q) “Participant’’ means a person who has been granted an Award under the Plan
which remains outstanding, including a person who is no longer an Eligible
Person.
(r) “Performance Award’’ means a right, granted to a Participant under
Section 6(i), to receive Awards or payments based upon performance criteria
specified by the Committee.
(s) “Restricted Stock’’ means Stock granted to a Participant under Section 6(d)
which is subject to certain restrictions and to a risk of forfeiture.
(t) “Rule 16b-3’’ means Rule 16b-3, as from time to time in effect and
applicable to the Plan and Participants, promulgated by the Securities and
Exchange Commission under Section 16 of the Exchange Act.
(u) “Stock’’ means the Company’s Common Stock, par value $.01 per share, and
such other securities as may be substituted (or resubstituted) for Stock
pursuant to Section 10(c).
(v) “Stock Appreciation Rights’’ or “SAR’’ means a right granted to a
Participant under Section 6(c).
3. Administration.
(a) Authority of the Committee. The Plan shall be administered by the Committee,
which shall have full and final authority, in each case subject to and
consistent with the provisions of the Plan, to select Eligible Persons to become
Participants; to grant Awards; to determine the type and number of Awards, the
dates on which Awards may be exercised and on which the risk of forfeiture or
deferral period relating to Awards shall lapse or terminate, the acceleration of
any such dates, the expiration date of any Award, whether, to what extent, and
under what circumstances an Award may be settled, or the exercise price of an
Award may be paid, in cash, Shares, other Awards or other property, and other
terms and conditions of, and all other matters relating to, Awards; to prescribe
documents evidencing or setting terms of Awards (such Award documents need not
be identical for each Participant) and rules and regulations for the
administration of the Plan; to construe and interpret the Plan and Award
documents and correct defects, supply omissions or reconcile inconsistencies
therein; and to make all other decisions and determinations as the Committee may
deem necessary or advisable for the administration of the Plan. The Committee
shall interpret and administer the Plan in a manner that will permit the Awards
to be exempt from the

2



--------------------------------------------------------------------------------



 



restrictions of Section 409A of the Code where possible and that will permit the
Deferred Stock or other nonqualified deferred compensation to comply with the
requirements of Section 409A of the Code, including the payment restrictions
applicable to “specified employees” as that term is defined in a resolution of
the Board setting forth the definition used by the Company to identify such
employees in accordance with Section 409A of the Code. Decisions of the
Committee with respect to the administration and interpretation of the Plan
shall be final, conclusive, and binding upon all persons interested in the Plan,
including Participants, Beneficiaries, transferees under Section 10(b) and other
persons claiming rights from or through a Participant, and stockholders. The
foregoing notwithstanding, the Board shall perform the functions of the
Committee for purposes of granting Awards under the Plan to non-employee
directors, and the Board otherwise may perform any function of Committee under
the Plan, including for the purpose of ensuring that transactions under the Plan
by Participants who are then subject to Section 16 of the Exchange Act in
respect of the Company are exempt under Rule 16b-3.
(b) Manner of Exercise of Committee Authority. Any action relating to an Award
which the Committee intends to be exempt under Rule 16b-3(d) may be taken by
(A) a subcommittee, designated by the Board or the Committee, composed solely of
two or more members who are “Non-Employee Directors’’ as defined in
Rule 16b-3(b) or (B) by the Committee but with each such member who is not then
a “Non-Employee Director’’ abstaining or recusing himself or herself from such
action, provided that, upon such abstention or recusal, the Committee remains
composed of two or more “Non-Employee Directors.’’ Action authorized in such
manner shall be the action of the Committee for purposes of the Plan. The
express grant of any specific power to the Committee, and the taking of any
action by the Committee, shall not be construed as limiting any power or
authority of the Committee. The Committee may delegate to officers or managers
of the Company or any subsidiary, or committees thereof, the authority, subject
to such terms as the Committee shall determine, to perform such functions,
including administrative functions, as the Committee may determine, to the
extent that such delegation will not result in the loss of an exemption under
Rule 16b-3(d) for Awards granted to Participants subject to Section 16 of the
Exchange Act in respect of the Company. The Committee may appoint agents to
assist it in administering the Plan.
(c) Limitation of Liability. The Committee and each member thereof shall be
entitled to, in good faith, rely or act upon any report or other information
furnished to him or her by an executive officer, other officer or employee of
the Company or a subsidiary, the Company’s independent auditors, consultants or
any other agents assisting in the administration of the Plan. Members of the
Committee and any officer or employee of the Company or a subsidiary acting at
the direction or on behalf of the Committee shall not be personally liable for
any action or determination taken or made in good faith with respect to the
Plan, and shall, to the extent permitted by law, be fully indemnified and
protected by the Company with respect to any such action or determination.
4. Stock Subject to Plan.
(a) Overall Number of Shares Available for Delivery. Subject to adjustment as
provided in Section 10(c), the total number of shares of Stock reserved and
available for delivery in connection with Awards under the Plan shall be
3,000,000. Such shares shall consist of treasury shares, provided, however, that
the Committee may determine that shares to be delivered in connection with
Awards granted to a person other than a director, officer or owner of five
percent of an outstanding class of equity securities of the Company shall
instead be authorized but unissued shares. For this purpose, the term “officer’’
has the meaning defined in Section 312.04(g) the New York Stock Exchange’s
Listed Company Manual as in effect at the Effective Date.
(b) Share Counting Rules. The Committee may adopt reasonable counting procedures
to ensure appropriate counting, avoid double counting (as, for example, in the
case of tandem or substitute awards) and make adjustments if the number of
shares of Stock actually delivered differs from the number of shares previously
counted in connection with an Award. Shares of Stock subject to an Award under
the Plan that is canceled, expired, or forfeited, or, in the case of an Award
other than Restricted Stock, settled in cash or otherwise terminated without a
delivery of shares to the Participant, will again be available for

3



--------------------------------------------------------------------------------



 



Awards under the Plan, and shares withheld in payment of the exercise price or
taxes relating to any Award other than Restricted Stock shall likewise be deemed
to constitute Shares not delivered to the Participant and shall be deemed to
again be available for Awards under the Plan; provided, however, that shares
shall not become available under this Section 4(b) in an event that would
constitute a “material revision’’ of the Plan subject to shareholder approval
under then applicable rules of the New York Stock Exchange. In addition, in the
case of any Award granted in substitution for an award of a company or business
acquired by the Company or a subsidiary, shares issued or issuable in connection
with such substitute Award shall not be counted against the number of shares
reserved under the Plan, but shall be deemed to be available under the Plan by
virtue of the Company’s assumption of the plan or arrangement of the acquired
company or business.
5. Eligibility; Per-Person Award Limitations. Subject to the limitations set
forth in Section 4(a) and elsewhere in the Plan, Awards may be granted under the
Plan only to Eligible Persons. For purposes of the Plan, an “Eligible Person’’
means an executive officer of the Company, an employee of the Company or any
subsidiary, a non-employee director of the Company, a consultant or other person
who provides substantial services to the Company or a subsidiary, and any person
who has been offered employment by the Company or a subsidiary, provided that
such prospective employee may not receive any payment or exercise any right
relating to an Award until such person has commenced employment with the Company
or a subsidiary. An employee on leave of absence may be considered as still in
the employ of the Company or a subsidiary for purposes of eligibility for
participation in the Plan.
6. Specific Terms of Awards.
(a) General. Awards may be granted on the terms and conditions set forth in this
Section 6. In addition, the Committee may impose on any Award or the exercise
thereof, at the Grant Date or thereafter (subject to Section 10(e)), such
additional terms and conditions, not inconsistent with the provisions of the
Plan, as the Committee shall determine, including terms requiring forfeiture of
Awards in the event of termination of employment or service by the Participant
and terms permitting a Participant to make elections relating to his or her
Award. The Committee shall retain full power and discretion with respect to any
term or condition of an Award that is not mandatory under the Plan.
(b) Options. The Committee is authorized to grant Options to Participants on the
following terms and conditions:
(i) Exercise Price. The exercise price per share of Stock purchasable under an
Option shall be determined by the Committee on the Grant Date, provided that
such exercise price shall be not less than the Fair Market Value of a share of
Stock on the Grant Date of such Option.
(ii) Option Term; Time; and Method of Exercise. The Committee shall determine
the term of each Option, provided that in no event shall the term exceed a
period of ten years from the Grant Date. The Committee shall determine the time
or times at which or the circumstances under which an Option may be exercised in
whole or in part (including based on achievement of performance goals and/or
future service requirements), the methods by which such exercise price may be
paid or deemed to be paid, the form of such payment, including, without
limitation, cash or Stock, by deducting shares of equal value from a final
distribution or other property (such as through “cashless exercise’’
arrangements, to the extent permitted by applicable law), and the methods by or
forms in which Stock will be delivered or deemed to be delivered to
Participants.
(c) Stock Appreciation Rights. The Committee is authorized to grant SARs to
Participants on the following terms and conditions:
(i) Right to Payment. An SAR shall confer on the Participant to whom it is
granted a right to receive, upon exercise thereof, the excess of (A) the Fair
Market Value of one share of Stock on the date of exercise over (B) the grant
price of the SAR as determined by the Committee, provided that such grant price
shall be not less than the Fair Market Value of a share of Stock on the Grant
Date of such SAR.

4



--------------------------------------------------------------------------------



 



(ii) Other Terms. Subject to the provisions of Section 10(e) providing for the
amendment of Awards, the Committee shall determine at the Grant Date, the time
or times at which and the circumstances under which an SAR may be exercised in
whole or in part (including based on achievement of performance goals and/or
future service requirements), the method of exercise, method of settlement, form
of consideration payable in settlement, method by or forms in which Stock will
be delivered or deemed to be delivered to Participants, whether or not an SAR
shall be in tandem or in combination with any other Award, and any other terms
and conditions of any SAR. Limited SARs that may only be exercised in connection
with a Change in Control or other event as specified by the Committee may be
granted on such terms, not inconsistent with this Section 6(c), as the Committee
may determine. SARs and Limited SARs may be either freestanding or in tandem
with other Awards.
(d) Restricted Stock. The Committee is authorized to grant Restricted Stock to
Participants on the following terms and conditions:
(i) Grant and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability, risk of forfeiture and other restrictions, if
any, as the Committee may impose, which restrictions may lapse separately or in
combination at such times, under such circumstances (including based on
achievement of performance goals and/or future service requirements), in such
installments or otherwise, as the Committee may determine at the Grant Date or
thereafter. Except to the extent restricted under the terms of the Plan and any
Award document relating to the Restricted Stock, a Participant granted
Restricted Stock shall have all of the rights of a stockholder, including the
right to vote the Restricted Stock and the right to receive dividends thereon
(subject to any mandatory reinvestment or other requirement imposed by the
Committee). During the restricted period applicable to the Restricted Stock,
subject to Section 10(b) below, the Restricted Stock may not be sold,
transferred, pledged, hypothecated, margined or otherwise encumbered by the
Participant.
(ii) Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment or service during the applicable restriction period,
Restricted Stock that is at that time subject to restrictions shall be forfeited
and reacquired by the Company; provided that the Committee may provide, by rule
or regulation or in any Award document, or may determine in any individual case,
that restrictions or forfeiture conditions relating to Restricted Stock will
lapse in whole or in part, including in the event of terminations resulting from
specified causes.
(iii) Certificates for Stock. Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Stock are registered in the name of the Participant, the
Committee may require that such certificates bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such
Restricted Stock, that the Company retain physical possession of the
certificates, and that the Participant deliver a stock power to the Company,
endorsed in blank, relating to the Restricted Stock.
(iv) Dividends and Splits. As a condition to the grant of an Award of Restricted
Stock, the Committee may require that any cash dividends paid on a share of
Restricted Stock be automatically reinvested in additional shares of Restricted
Stock or applied to the purchase of additional Awards under the Plan. Unless
otherwise determined by the Committee, Stock distributed in connection with a
Stock split or Stock dividend, and other property distributed as a dividend,
shall be subject to restrictions and a risk of forfeiture to the same extent as
the Restricted Stock with respect to which such Stock or other property has been
distributed.
(e) Deferred Stock. The Committee is authorized to grant Deferred Stock to
Participants, consisting of rights to receive Stock, cash, or a combination
thereof at the end of a specified deferral period, subject to the requirements
of Section 409A of the Code and the following additional terms and conditions:
(i) Award and Restrictions. Issuance of Stock will occur upon expiration of the
deferral period specified for an Award of Deferred Stock by the Committee (or,
if permitted by the Committee, as elected by the Participant). In addition,
Deferred Stock shall be subject to such restrictions (which may include a risk
of forfeiture) as the Committee may impose, if any, which restrictions shall
lapse at the expiration of the deferral period or at earlier specified times
(including based on achievement

5



--------------------------------------------------------------------------------



 



of performance goals and/or future service requirements), separately or in
combination, in installments or otherwise, and under such other circumstances as
the Committee may determine. Deferred Stock may be satisfied by delivery of
Stock, cash equal to the Fair Market Value of the specified number of shares of
Stock covered by the Deferred Stock, or a combination thereof, as determined by
the Committee at the Grant Date or thereafter.
(ii) Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment or service during the applicable deferral period or
portion thereof to which forfeiture conditions apply (as provided in the Award
document evidencing the Deferred Stock), all Deferred Stock that is at that time
subject to deferral (other than a deferral at the election of the Participant)
shall be forfeited; provided that the Committee may provide, by rule or
regulation or in any Award document, or may determine in any individual case,
the restrictions or forfeiture conditions relating to Deferred Stock will lapse
in whole or in part, including in the event of terminations resulting from
specified causes.
(iii) Dividend Equivalents. Unless otherwise determined by the Committee as of
the Grant Date, Dividend Equivalents on the specified number of shares of Stock
covered by an Award of Deferred Stock shall be deferred with respect to such
Deferred Stock and the amount or value thereof automatically deemed reinvested
in additional Deferred Stock, other Awards or other investment vehicles, as the
Committee shall determine; provided, however, that the Committee may permit a
Participant to make elections relating to Dividend Equivalents on the Grant Date
if and to the extent that such elections will not result in the Participant
being in constructive receipt of or in violation of Section 409A of the Code
with respect to amounts otherwise intended to be subject to deferral for tax
purposes.
(f) Bonus Stock and Awards in Lieu of Obligations. The Committee is authorized
to grant Stock as a bonus, or to grant Stock or other Awards in lieu of
obligations of the Company or a subsidiary to pay cash or deliver other property
under the Plan or under other plans or compensatory arrangements. Stock or
Awards granted hereunder shall be subject to such other terms as shall be
determined by the Committee. In the case of any grant of Stock to an officer or
non-employee director of the Company in lieu of salary, fees or other cash
compensation, the number of shares granted in place of such compensation shall
be reasonable, as determined by the Committee.
(g) Dividend Equivalents. The Committee is authorized to grant Dividend
Equivalents to a Participant, entitling the Participant to receive cash, Stock,
other Awards, other property equal in value to dividends paid with respect to a
specified number of shares of Stock, or other periodic payments. Dividend
Equivalents may be awarded on a free-standing basis or in connection with
another Award other than Options or SARs. The Committee may provide on the Grant
Date that Dividend Equivalents shall be paid or distributed when accrued on the
dividend payment date or shall be deemed to have been reinvested in additional
Stock, Awards or other investment vehicles, and subject to such restrictions on
transferability and risks of forfeiture as the Committee may specify.
(h) Other Stock-Based and Cash Awards. The Committee is authorized, subject to
limitations under applicable law, including Section 409A of the Code, to grant
to Participants such other Awards as may be denominated or payable in, valued in
whole or in part by reference to, or otherwise based on, or related to, Stock or
factors that may influence the value of Stock, as deemed by the Committee to be
consistent with the purposes of the Plan, including, without limitation,
convertible or exchangeable debt securities, other rights convertible or
exchangeable into Stock, purchase rights for Stock, Awards with value and
payment contingent upon performance of the Company or any other factors
designated by the Committee, and Awards valued by reference to the book value of
Stock or the value of securities of or the performance of specified
subsidiaries. The Committee shall determine the terms and conditions of such
Awards. Stock delivered pursuant to an Award in the nature of a purchase right
granted under this Section 6(h) shall be purchased for such consideration, paid
for at such times, by such methods, and in such forms, including, without
limitation, cash, Stock, other Awards or other property, as the Committee shall
determine. Cash awards, as an element of or supplement to any other Award under
the Plan, may also be granted pursuant to this Section 6(h).

6



--------------------------------------------------------------------------------



 



(i) Performance Awards. The Committee is authorized to grant Performance Awards
to Participants. Performance Awards may be denominated as a number of shares of
Stock, shares of Stock having a specified cash value at a future date, or a
number of other Awards (or a combination) which may be earned upon achievement
or satisfaction of performance conditions specified by the Committee. In
addition, the Committee may specify that any other Award shall constitute a
Performance Award by conditioning the right of a Participant to exercise the
Award or have it settled, and the timing thereof, upon achievement or
satisfaction of such performance conditions as may be specified by the
Committee. The Committee may use such business criteria and other measures of
performance as it may deem appropriate in establishing any performance
conditions, and may exercise its discretion to reduce or increase the amounts
payable under any Award subject to performance conditions.
7. Certain Provisions Applicable to Awards.
(a) Stand-Alone, Additional, Tandem, and Substitute Awards. Awards granted under
the Plan may, in the discretion of the Committee, be granted either alone or in
addition to, in tandem with, or in substitution or exchange for, any other Award
or any award granted under another plan of the Company, any subsidiary, or any
business entity to be acquired by the Company or a subsidiary, or any other
right of a Participant to receive payment from the Company or any subsidiary.
Awards granted in addition to or in tandem with other Awards or awards may be
granted either as of the same time as or a different time from the grant of such
other Award or awards.
(b) Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee, subject to the express limitations set forth in
Section 6(b)(ii) and elsewhere in the Plan.
(c) Form and Timing of Payment under Awards; Deferrals. Subject to the
requirements of Section 409A of the Code and the terms of the Plan and any
applicable Award document, payments to be made by the Company or a subsidiary
upon the exercise of an Option or other Award or settlement of an Award may be
made in such forms as the Committee shall determine on the Grant Date,
including, without limitation, cash, Stock, other Awards or other property, and
may be made in a single payment or transfer, in installments, or on a deferred
basis. The settlement of any Award may be accelerated, and cash paid in lieu of
Stock in connection with such settlement, upon the occurrence of one or more
specified events (in addition to a Change in Control) specified on the Grant
Date and in compliance with Section 409A of the Code. Installment or deferred
payments may be required by the Committee (subject to Section 10(e) of the Plan,
including the consent provisions thereof in the case of any deferral of an
outstanding Award not provided for in the original Award document) or permitted
at the election of the Participant on terms and conditions established by the
Committee, provided that any such requirement or permitted election be made as
of the Grant Date. Payments may include, without limitation, provisions for the
payment or crediting of reasonable interest on installment or deferred payments
or the grant or crediting of Dividend Equivalents or other amounts in respect of
installment or deferred payments denominated in Stock.
(d) Exemptions from Section 16(b) Liability. With respect to a Participant who
is then subject to the reporting requirements of Section 16(a) of the Exchange
Act in respect of the Company, the Committee shall implement transactions under
the Plan and administer the Plan in a manner that will ensure that each
transaction by such a Participant is exempt from liability under Rule 16b-3,
except that this provision shall not limit sales by such a Participant, and such
a Participant may engage in other nonexempt transactions under the Plan. The
Committee may authorize the Company to repurchase any Award or shares of Stock
resulting from any Award in order to prevent a Participant who is subject to
Section 16 of the Exchange Act from incurring liability under Section 16(b).
Unless otherwise specified by the Participant, equity securities or derivative
securities acquired under the Plan which are disposed of by a Participant shall
be deemed to be disposed of in the order acquired by the Participant.
(e) Loan Provisions. With the consent of the Committee, and subject at all times
to, and only to the extent, if any, permitted under and in accordance with, laws
and regulations and other binding obligations or provisions applicable to the
Company (including applicable margin regulations), the Company may make,
guarantee, or arrange for a loan or loans to a Participant with respect to the
exercise of any Option

7



--------------------------------------------------------------------------------



 



or other payment in connection with any Award, including the payment by a
Participant of any or all federal, state, or local income or other taxes due in
connection with any Award. Subject to such limitations, the Committee shall have
full authority to decide whether to make a loan or loans hereunder and to
determine the amount, terms, and provisions of any such loan or loans, including
the interest rate to be charged in respect of any such loan or loans, whether
the loan or loans are to be with or without recourse against the borrower, the
terms on which the loan is to be repaid and conditions, if any, under which the
loan or loans may be forgiven.
8. Change in Control.
(a) Effect of “Change in Control.’’ In the event of a “Change in Control,’’ the
following provisions shall apply unless otherwise provided in the Award
document:
(i) Any Award carrying a right to exercise that was not previously exercisable
and vested shall become fully exercisable and vested as of the time of the
Change in Control and shall remain exercisable and vested for the balance of the
stated term of such Award without regard to any termination of employment or
service by the Participant, subject only to applicable restrictions set forth in
Section 10(a);
(ii) The restrictions, deferral of settlement, and forfeiture conditions
applicable to any other Award granted under the Plan shall lapse and such Awards
shall be deemed fully vested as of the time of the Change in Control, except to
the extent of any waiver by the Participant and subject to applicable
restrictions set forth in Section 10(a); and
(iii) With respect to any outstanding Award subject to achievement of
performance goals and conditions under the Plan, such performance goals and
other conditions will be deemed to be met if and to the extent so provided by
the Committee in the Award document relating to such Award or other agreement
with the Participant.
(b) Definition of “Change in Control.’’ A “Change in Control’’ shall mean, in
accordance with the requirements of Section 409A of the Code, the occurrence of
one of the following:
(i) The date any one person, or more than one person acting as a group, acquires
ownership of Stock of the Company that, together with Stock held by such person
or group, constitutes more than 50 percent of the total fair market value or
total voting power of the Stock of the Company.
(ii) The date any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of Stock of the
Company possessing 30 percent or more of the total voting power of the Stock of
the Company.
(iii) The date a majority of the members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of the appointment or
election.
(iii) The date any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) assets from the Company that
have a total gross fair market value equal to or more than 40 percent of the
total gross fair market value of all of the assets of the Company immediately
before such acquisition or acquisitions. For this purpose, gross fair market
value means the value of the assets of the Company, or the value of the assets
being disposed of, determined without regard to any liabilities associated with
such assets.
Any determination of the occurrence of any Change in Control made in good faith
by the Board, on the basis of information available at the time to it, shall be
conclusive and binding for all purposes under the Plan.

8



--------------------------------------------------------------------------------



 



9. Additional Award Forfeiture Provisions.
(a) Forfeiture of Options and Other Awards and Gains Realized Upon Prior Option
Exercises. Unless otherwise determined by the Committee, each Award granted
hereunder shall be subject to the following additional forfeiture conditions, to
which each Participant who accepts an Award hereunder is hereby deemed to agree.
If any of the events specified in Section 9(b)(i), (ii), or (iii) occurs (a
“Forfeiture Event’’), all of the following forfeitures will result:
(i) The unexercised portion of the Option, whether or not vested, and any other
Award not then settled (except for an Award that has not been settled solely due
to an elective deferral by the Participant) will be immediately forfeited and
cancelled upon the occurrence of the Forfeiture Event; and
(ii) The Participant will be obligated to repay to the Company, in cash, within
five business days after demand is made therefor by the Company, the total
amount of Option Gain (as defined herein) realized by Participant upon each
exercise of an Option that occurred on or after (A) the date that is six months
prior to the occurrence of the Forfeiture Event, if the Forfeiture Event
occurred while Participant was employed by the Company or a subsidiary, or
(B) the date that is six months prior to the date Participant’s employment by
the Company or a subsidiary terminated, if the Forfeiture Event occurred after
Participant ceased to be so employed. For purposes of this Section, the term
“Option Gain’’ in respect of a given exercise shall mean the product of (X) the
Fair Market Value per share of Stock at the date of such exercise (without
regard to any subsequent change in the market price of shares) minus the
exercise price times (Y) the number of shares as to which the Option was
exercised at that date.
(b) Events Triggering Forfeiture. The forfeitures specified in Section 9(a) will
be triggered upon the occurrence of any one of the following Forfeiture Events
at any time during Participant’s employment by the Company or a subsidiary or
during the one-year period following termination of such employment (but not
later than 18 months after the Award terminates or, in the case of an Option, is
fully exercised):
(i) Participant, acting alone or with others, directly or indirectly, prior to a
Change in Control, (A) engages, either as employee, employer, consultant,
advisor, or director, or as an owner, investor, partner, or stockholder unless
the Participant’s interest is insubstantial, in any business in an area or
region in which the Company conducts business at the date the event occurs,
which is directly in competition with a business then conducted by the Company
or a subsidiary; (B) induces any customer or supplier of the Company or a
subsidiary with whom Participant has had contacts or relationships, directly or
indirectly, during and within the scope of his employment with the Company or
any subsidiary, to curtail, cancel, not renew, or not continue his or her or its
business with the Company or any subsidiary; or (C) induces, or attempts to
influence, any employee of or service provider to the Company or a subsidiary to
terminate such employment or service. The Committee shall, in its discretion,
determine which lines of business the Company conducts on any particular date
and which third parties may reasonably be deemed to be in competition with the
Company. For purposes of this Section 9(b)(i), a Participant’s interest as a
stockholder is insubstantial if it represents beneficial ownership of less than
five percent of the outstanding class of stock, and a Participant’s interest as
an owner, investor, or partner is insubstantial if it represents ownership, as
determined by the Committee in its discretion, of less than five percent of the
outstanding equity of the entity;
(ii) Participant discloses, uses, sells, or otherwise transfers, except in the
course of employment with or other service to the Company or any subsidiary, any
proprietary information of the Company or any subsidiary so long as such
information has not otherwise been disclosed to the public or is not otherwise
in the public domain, except as required by law or pursuant to legal process, or
Participant makes statements or representations, or otherwise communicates,
directly or indirectly, in writing, orally, or otherwise, or takes any other
action which may, directly or indirectly, disparage or be damaging to the
Company or any of its subsidiaries or affiliates or their respective officers,
directors, employees, advisors, businesses or reputations, except as required by
law or pursuant to legal process; or

9



--------------------------------------------------------------------------------



 



(iii) Participant fails to cooperate with the Company or any subsidiary by
making himself or herself available to testify on behalf of the Company or such
subsidiary in any action, suit, or proceeding, whether civil, criminal,
administrative, or investigative, or otherwise fails to assist the Company or
any subsidiary in any such action, suit, or proceeding by providing information
and meeting and consulting with members of management of, other representatives
of, or counsel to, the Company or such subsidiary, as reasonably requested.
(c) Agreement Does Not Prohibit Competition or Other Participant Activities.
Although the conditions set forth in this Section 9 are deemed to be
incorporated into an Award, a Participant is not thereby prohibited from
engaging in any activity, including but not limited to competition with the
Company and its subsidiaries. Rather, the non-occurrence of the Forfeiture
Events set forth in Section 9(b) is a condition to Participant’s right to
realize and retain value from his or her compensatory Options and Awards, and
the consequence under the Plan if Participant engages in an activity giving rise
to any such Forfeiture Event, which Forfeiture Events and activities are hereby
acknowledged to be harmful to the Company, are the forfeitures specified herein.
The Company and Participant shall not be precluded by this provision or
otherwise from entering into other agreements concerning the subject matter of
Section 9(a) and 9(b).
(d) Right of Setoff. Participant agrees that the Company or any subsidiary may,
to the extent permitted by applicable law, deduct from and set off against any
amounts the Company or a subsidiary may owe to Participant from time to time,
including amounts owed as wages or other compensation, fringe benefits, or other
amounts owed to Participant, such amounts as may be owed by Participant to the
Company under Section 9(a), although Participant shall remain liable for any
part of Participant’s payment obligation under Section 9(a) not satisfied
through such deduction and setoff.
(e) Committee Discretion. The Committee may, in its discretion, waive in whole
or in part the Company’s right to forfeiture under this Section, but no such
waiver shall be effective unless evidenced by a writing signed by a duly
authorized officer of the Company. In addition, the Committee may impose
additional conditions on Awards, by inclusion of appropriate provisions in the
document evidencing any such Award.
10. General Provisions.
(a) Compliance with Legal and Other Requirements. The Company may postpone the
issuance or delivery of Stock or payment of other benefits under any Award, if
the Company reasonably anticipates that the delivery of such Stock or payment of
other benefits would violate any federal or state law, rule or regulation, and
may require any Participant to make such representations, furnish such
information and comply with or be subject to such other conditions as it may
consider appropriate in connection with the issuance or delivery of Stock or
payment of other benefits in compliance with applicable laws, rules, and
regulations, provided however that delivery of Stock or payment of other
benefits shall be made at the earliest date at which the Company reasonably
anticipates that such delivery of Stock or payment of other benefits will not
cause a violation of the applicable laws, rules and regulations. The foregoing
notwithstanding, in connection with a Change in Control, the Company shall take
or cause to be taken no action, and shall undertake or permit to arise no legal
or contractual obligation, that results or would result in any postponement or
the issuance or delivery of Stock or payment of benefits under any Award or the
imposition of any other conditions on such issuance, delivery or payment, to the
extent that such postponement or other condition would represent a greater
burden on a Participant than existed on the 90th day preceding the Change in
Control.
(b) Limits on Transferability; Beneficiaries. No Award or other right or
interest of a Participant under the Plan shall be pledged, hypothecated or
otherwise encumbered or subject to any lien, obligation or liability of such
Participant to any party (other than the Company or a subsidiary), or assigned
or transferred by such Participant otherwise than by will or the laws of descent
and distribution or to a Beneficiary upon the death of a Participant, and such
Awards or rights that may be exercisable shall be exercised during the lifetime
of the Participant only by the Participant or his or her guardian or legal
representative, except that Awards and other rights may be transferred to one or
more transferees during the lifetime of the Participant, and may be exercised by
such transferees in accordance with the terms of such Award, but

10



--------------------------------------------------------------------------------



 



only if and to the extent such transfers are permitted by the Committee pursuant
to the express terms of an Award document (subject to any terms and conditions
which the Committee may impose thereon). A Beneficiary, transferee, or other
person claiming any rights under the Plan from or through any Participant shall
be subject to all terms and conditions of the Plan and any Award document
applicable to such Participant, except as otherwise determined by the Committee,
and to any additional terms and conditions deemed necessary or appropriate by
the Committee.
(c) Adjustments. In the event that any dividend or other distribution (whether
in the form of cash, Stock, or other property), recapitalization, forward or
reverse split, reorganization, merger, consolidation, spin-off, combination,
repurchase, share exchange, liquidation, dissolution or other similar corporate
transaction or event affects the Stock such that an adjustment is determined by
the Committee to be appropriate under the Plan, then the Committee shall, in
such manner as it may deem equitable, adjust any or all of (i) the number and
kind of shares of Stock which may be delivered in connection with Awards granted
thereafter (including with respect to each specified limit under Section 5),
(ii) the number and kind of shares of Stock subject to or deliverable in respect
of outstanding Awards and (iii) the exercise price, grant price or purchase
price relating to any Award or, if deemed appropriate, upon a Change in Control,
the Committee may make provision for a cash payment to the holder of an
outstanding Option in consideration for the cancellation of such Option in an
amount equal to the excess, if any, of the amount of cash and fair market value
of property that is the price per share paid in any transaction triggering the
Change in Control over the per share exercise price of such Option, multiplied
by the number of shares of Stock covered by such Option. In addition, the
Committee is authorized to make adjustments in the terms and conditions of, and
the criteria included in, Awards (including Performance Awards and performance
goals, in recognition of unusual or nonrecurring events (including, without
limitation, events described in the preceding sentence, as well as acquisitions
and dispositions of businesses and assets) affecting the Company, any subsidiary
or any business unit, or the financial statements of the Company or any
subsidiary, or in response to changes in applicable laws, regulations,
accounting principles, tax rates and regulations or business conditions or in
view of the Committee’s assessment of the business strategy of the Company, any
subsidiary or business unit thereof, performance of comparable organizations,
economic and business conditions, personal performance of a Participant, and any
other circumstances deemed relevant. Any adjustment to an Option or SAR pursuant
to this section 10(c) must meet the requirements of Section 409A of the Code.
(d) Taxes. The Company and any subsidiary is authorized to withhold from any
Award granted, any payment relating to an Award under the Plan, including from a
distribution of Stock, or any payroll or other payment to a Participant, amounts
of mandatory withholding and other taxes due or payable in connection with any
transaction involving an Award, and to take such other action as the Committee
may deem advisable to enable the Company and Participants to satisfy obligations
for the payment of withholding taxes and other tax obligations relating to any
Award. This authority shall include authority to withhold or receive Stock or
other property and to make cash payments in respect thereof in satisfaction of a
Participant’s mandatory withholding obligations, either on a mandatory or
elective basis in the discretion of the Committee. In each such case, the Fair
Market Value of the Stock withheld shall not exceed the minimum dollar amount
that is required to be withheld by the Company under applicable federal, state
or local income tax laws, or the comparable rules of jurisdictions outside of
the United States.
(e) Changes to the Plan. The Board may amend, suspend, or terminate the Plan, an
Award or the Committee’s authority to grant Awards under the Plan without the
consent of stockholders or Participants; provided, however, that, except in the
case of adjustments authorized under Section 10(c), no amendment shall reduce
the exercise price of any outstanding Option, grant price of any outstanding
SAR, or purchase price of any other outstanding Award conferring a right to
purchase Stock to an amount less than the Fair Market Value of a share at the
Grant Date of the outstanding award; and provided further that, without the
consent of an affected Participant, no such Board action may materially and
adversely affect the rights of such Participant under any outstanding Award.
(f) Limitation on Rights Conferred under Plan. Neither the Plan nor any action
taken hereunder shall be

11



--------------------------------------------------------------------------------



 



construed as (i) giving any Eligible Person or Participant the right to continue
as an Eligible Person or Participant or in the employ or service of the Company
or a subsidiary, (ii) interfering in any way with the right of the Company or a
subsidiary to terminate any Eligible Person’s or Participant’s employment or
service at any time. (iii) giving an Eligible Person or Participant any claim to
be granted any Award under the Plan or to be treated uniformly with other
Participants and employees, or (iv) conferring on a Participant any of the
rights of a stockholder of the Company unless and until the Participant is duly
issued or transferred shares of Stock in accordance with the terms of an Award.
(g) Unfunded Status of Awards; Creation of Trusts. The Plan is intended to
constitute an “unfunded’’ plan for incentive and deferred compensation. With
respect to any payments not yet made to a Participant or obligation to deliver
Stock pursuant to an Award, nothing contained in the Plan or any Award shall
give any such Participant any rights that are greater than those of a general
creditor of the Company; provided that the Committee may authorize the creation
of trusts and deposit therein cash, Stock, other Awards or other property, or
make other arrangements to meet the Company’s obligations under the Plan. Such
trusts or other arrangements shall be consistent with the “unfunded’’ status of
the Plan unless the Committee otherwise determines with the consent of each
affected Participant.
(h) Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board
nor its submission to the stockholders of the Company for approval shall be
construed as creating any limitations on the power of the Board or a committee
thereof to adopt such other incentive arrangements as it may deem desirable
including incentive arrangements and awards which do not qualify under Code
Section 162(m), including the granting of awards otherwise than under the Plan,
and such arrangements may be either applicable generally or only in specific
cases.
(i) Payments in the Event of Forfeitures; Fractional Shares. Unless otherwise
determined by the Committee, in the event of a forfeiture of an Award with
respect to which a Participant paid cash consideration, the Participant shall be
repaid the amount of such cash consideration. No fractional shares of Stock
shall be issued or delivered pursuant to the Plan or any Award. The Committee
shall determine whether cash, other Awards or other property shall be issued or
paid in lieu of such fractional shares or whether such fractional shares or any
rights thereto shall be forfeited or otherwise eliminated.
(j) Compliance with Code Section 162(m). The Committee may require deferral of
settlement of an Award on a mandatory basis or impose other conditions in order
to prevent the loss of a tax deduction by the Company under Section 162(m) of
the Code.
(k) Governing Law. The validity, construction and effect of the Plan, any rules
and regulations under the Plan, and any Award document shall be determined in
accordance with the Delaware General Corporation Law, the laws of the state of
New York applicable to contracts made and to be performed in the State of New
York, without regard to principles of conflicts of law, and applicable federal
law.
(l) Certain Limitations Relating to Accounting Treatment of Awards. Other
provisions of the Plan notwithstanding, the Committee’s authority under the Plan
is limited to the extent necessary to ensure that any Option or other Award of a
type that the Committee has intended to be subject to fixed accounting with a
measurement date at the Grant Date is subject to such treatment, unless the
Committee specifically determines that the Award shall remain outstanding
despite not being subject to fixed accounting with a measurement date at the
Grant Date.
(m) Awards to Participants Outside the United States. The Committee may modify
the terms of any Award under the Plan made to or held by a Participant who is
then resident or primarily employed outside of the United States in any manner
deemed by the Committee to be necessary or appropriate in order that such Award
shall conform to laws, regulations, and customs of the country in which the
Participant is then resident or primarily employed, or so that the value and
other benefits of the Award to the Participant, as affected by foreign tax laws
and other restrictions applicable as a result of the Participant’s residence or
employment abroad, shall be comparable to the value of such an Award to a
Participant who is resident or primarily employed in the United States. An Award
may be modified under this Section 10(m) a manner that is inconsistent with the
express terms of the Plan, so long as such modifications will not contravene any
applicable law or regulation or result in actual liability under Section 16(b)
for the Participant whose

12



--------------------------------------------------------------------------------



 



Award is modified.
(n) Effective Date. This amended and restated Plan shall be effective as of
December 31, 2008. Unless earlier terminated by action of the Board of
Directors, the Plan will remain in effect until such time as no Stock remains
available for delivery under the Plan and the Company has no further rights or
obligations under the Plan with respect to outstanding Awards under the Plan.

13